Title: To James Madison from James Bowdoin, 31 July 1805
From: Bowdoin, James
To: Madison, James


          
            Dear Sir,
            No. 14 Conduit Strt. Londo. July 31st. 1805.
          
          I had the honour to write to you under date of the 12th of June last & of the 8th. instant from St. Ander, to which please to be referred: since which I have taken passage & have happily arrived here with my family: I landed at So. hampton, & after a detention of a few days to procure my Passport from this Place, I came here, & have the satisfaction to inform you, that I am much better in health, & have a fair prospect in a short time of being perfectly restored: I have happily met both Colo. Munroe & Mr. Erving, who agree in the opinion, that independent of the situation of my health, they consider my coming here to be the best step I could have taken in the present posture of our affairs with Spain: that my being at Madrid at this moment could be attended with no public benefit; that my Situation wd. have been a perplexing & most embarrassing one, & would have had a tendency to impress the Spanish ministry, that our Governme. meant to remain easy & quiet under the ill success of its Negociations: I have had the fullest & most satisfactory conversation with Colo. Munroe respecting his and Mr. Pinkney’s late negociations, & I expect to be furnished with the copies of the Details for my perusal in a day or two, when I shall put into the hands of Colo. Munroe for his consideration the records of my correspondence with you, of your instructions and of the several circumstances, which have occured, since my appointment as minister to the Court of his Catholic Majesty. In my next, I shall write to you fully & explicitly upon the subject of the late negociations. In the mean time, with the best wishes for your health, & happiness & for those of our worthy President. I have the honour to subscribe myself. Most respectfully, Dr. Sir, Your faithful and obedient Servant
          
            James Bowdoin.
          
         